DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s arguments filed on March 10, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection necessitated by the information disclosure statement.

Applicant asserted that neither Finkler, nor Raghunathan nor Smith teaches or suggests the claimed “determining whether to adapt the time series database schema based on at least in part on the relative frequency of the plurality of dimensions…”. Although the combination of Finkler, Raghunathan nor Smith fails to explicitly determine whether to adapt the time series database… Upon further reviewed Applicant’s arguments in light of the original disclosure, the examiner finds that “determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period“ is a contingent limitation does not impose the limit of the claims to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period (See MPEP 2111). New ground of rejection is hereby provided.
Information Disclosure Statement
The information disclosure statement filed on March 10, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim 20 is objected to because of the following informalities: claim 20 recites “determine whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period; and”. Please, delete “and” after the time period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 recite the limitation respectively claim 8 recites “the method of Claim 7, wherein the time series database schema comprises”. Claim 8 is not further limited claim 7 because claim 7 has not mentioned of “database schema”. Likewise, claim 17 recites “the method of Claim 16, wherein the time series database schema comprises”. Claim 17 is not further 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claim 1 recites a method, and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites “accessing a plurality of queries to a time series database received over a time period;
analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period; and
determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period”.
The limitations of accessing a plurality of queries to a time series database received over a time period…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “accessing” in the context of this claim encompasses an observation or evaluation that a time series database received over a time period.

The limitations of determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user making an evaluation based on the determination, e.g., an evaluation as whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period.
If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
The claimed element “wherein time series data is ingested into the time series database according to a time series database schema, wherein time series data comprises a plurality of 

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period server", which elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and 
does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
3 recites the same abstract idea of "a human gathering data". The claim recites the additional
limitations of " wherein the adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: adding a shard corresponding to a dimension of the plurality of dimensions 

Claim 4 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
4 recites the same abstract idea of "a human gathering data". The claim recites the additional
limitations of " wherein the adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: removing a shard corresponding to a dimension of the plurality of dimensions having a low relative frequency within the plurality of queries over the time period”, which elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and 
does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
5 recites the same abstract idea of "a human gathering data". The claim recites the additional
limitations of " ingesting time series data into the time series database according to the time series database schema”, which elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



6 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: for the plurality of dimensions, determining a number of times each dimension is a predicate comprised within the plurality of queries over the time period”, which elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
7 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period further comprises: ranking the plurality of dimensions according to the number of times each dimension is a predicate comprised within the plurality of queries over the time period to generate a dimension frequency order list”, which elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.





8 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of ", wherein the time series database schema comprises a plurality of shards, each shard corresponding to at least one dimension of the plurality of dimensions, and wherein the determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: determining whether the plurality of shards corresponds to at least one dimension ranked high within the dimension frequency order list; and provided the plurality of shards do not correspond to at least one dimension ranked high within the dimension frequency order list, determining to adapt the time series database schema”, which integrates into a practical application that render claim 8 eligible under 35 USC 101.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: determining that a data shape of time series data ingested into the time series database is indicative of an adaptation of the time series database schema by adding a shard corresponding to a particular dimension; provided the particular dimension has a high relative frequency of the plurality of dimensions within the plurality of queries over the time period, determining to adapt the time series database schema to add the shard corresponding to the particular dimension; and provided the particular dimension has a low relative frequency of the plurality of dimensions within the plurality of queries over the time period, determining to 

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
10 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: determining that a data shape of time series data ingested into the time series database is indicative of an adaptation of the time series database schema by removing a shard corresponding to a particular dimension; provided the particular dimension has a low relative frequency of the plurality of dimensions within the plurality of queries over the time period, determining to adapt the time series database schema to remove the shard corresponding to the particular dimension; and provided the particular dimension has a high relative frequency of the plurality of dimensions within the plurality of queries over the time period, determining to not adapt the time series database schema by removing the shard corresponding to the particular dimension”, which integrates into a practical application that render claim 10 eligible under 35 USC 101.

At step 1, claim 11 recites a non-transitory computer readable medium comprising a combination of concrete devices, and therefore is an article of manufacture, which is a statutory category of invention.

The limitations of accessing a plurality of queries to a time series database received over a time period…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “accessing” in the context of this claim encompasses an observation or evaluation that a time series database received over a time period.
The limitations of analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user making an evaluation based on the analysis, e.g., an evaluation that relative frequency of the plurality of dimensions within the plurality of queries over the time period.

The limitations of "adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period server"elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and 
does not amount to significantly more than the abstract idea.
If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The non-transitory computer readable storage medium is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This claimed element can also be viewed as nothing more than a attempt to generally link the use of the judicial exception to the technological environment of a computer.


Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 12 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: adding a shard corresponding to a dimension of the plurality of dimensions having a high relative frequency within the plurality of queries over the time period”, which elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



Claim 14 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 14 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " ingesting time series data into the time series database according to the time series database schema”, which elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 15 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: for the plurality of dimensions, determining a number of times each dimension is a predicate comprised within the plurality of queries over the time period”, which elaborates in 

Claim 16 is dependent on claim 15 and includes all the limitations of claim 15. Therefore, claim 16 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period further comprises: ranking the plurality of dimensions according to the number of times each dimension is a predicate comprised within the plurality of queries over the time period to generate a dimension frequency order list”, which elaborates in the abstract idea of a human analyzing data and represents extra-solution activity because it is a mere nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 17 is dependent on claim 16 and includes all the limitations of claim 16. Therefore, claim 17 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the time series database schema comprises a plurality of shards, each shard corresponding to at least one dimension of the plurality of dimensions, and wherein the determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: determining whether the plurality of shards corresponds to at least one dimension ranked high within the dimension frequency order list; and provided the plurality of shards do not correspond to at least one dimension ranked high within the dimension frequency 

Claim 18 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 18 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: determining that a data shape of time series data ingested into the time series database is indicative of an adaptation of the time series database schema by adding a shard corresponding to a particular dimension; provided the particular dimension has a high relative frequency of the plurality of dimensions within the plurality of queries over the time period, determining to adapt the time series database schema to add the shard corresponding to the particular dimension; and provided the particular dimension has a low relative frequency of the plurality of dimensions within the plurality of queries over the time period, determining to not adapt the time series database schema to add the shard corresponding to the particular dimension”, which integrates into a practical application that render claim 18 eligible under 35 USC 101.

Claim 19 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 19 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: determining that a data shape of time series data ingested 

At step 1, claim 20 recites a system comprising a combination of concrete devices, and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “accessing a plurality of queries to a time series database received over a time period, wherein time series data is ingested into the time series database according to a time series database schema, wherein time series data comprises a plurality of dimensions; analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period; determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period; and adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period”.
The limitations of accessing a plurality of queries to a time series database received over a time period…, as drafted, is a process that, under its broadest reasonable interpretation, covers 
The limitations of analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user making an evaluation based on the analysis, e.g., an evaluation that relative frequency of the plurality of dimensions within the plurality of queries over the time period.
The limitations of determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user making an evaluation based on the determination, e.g., an evaluation as whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period.
The limitations of "adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time 
does not amount to significantly more than the abstract idea.
The limitation of “ingest time series data into the time series database according to the time series database schema” elaborates in the abstract idea of a human analyzing data and represents insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The a data storage unit and a processor are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. These claimed elements can also be viewed as nothing more than a attempt to generally link the use of the judicial exception to the technological environment of a computer.
The claimed element “wherein time series data is ingested into the time series database according to a time series database schema, wherein time series data comprises a plurality of dimensions” represents merely data gathering that is necessary for use of the judicial exception, as the obtained information is used in the abstract mental process of determining and analyzing. Such claim element recites at a high level of generality and recites so generically that they represent no more than mere instructions to apply the judicial exception on a computer, and represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to more data output. Even when viewed in combination, the additional elements in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FINKLER et al. (20160092484, hereinafter ad FINKLER) in view of Yang et al., (hereinafter “Yang”) US 2020/0341986.
As to claim 20, Finkler discloses a system for adapting time series database schema of a time series database (see par. [0055], involves in having time series databases, and more particularly having process of data ingestion for time series databases, including indexing thread(s) that takes items from the queue, using adaptive synchronization to ensure high throughput without data being "stuck" in the queue if only a few records arrive), the system comprising:
a plurality of nodes comprising a plurality of ingestion nodes and a plurality of query nodes, each node of the plurality of nodes comprising a data storage unit and a processor communicatively coupled with the data storage unit, wherein an ingestion node of the plurality of ingestion nodes is configured to (abstract, [0040] [0042]; see claim 16 and claim 20; abstract, [0001] [0002] [0040] ]0042]):
ingestion speed);
analyze the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period ([0083], limiting maximum query throughput by the same factor, wherein the maximum number of queries per second on a single "query handling thread" is about 1000 queries per second);
adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period (([0055]: Indexing thread(s) takes items from the queue, using adaptive synchronization to ensure high throughput without data being "stuck" in the queue if only a few records arrive); and
ingest time series data into the time series database according to the time series database schema ([0004]: ingesting a plurality of input data sets designed into a time series database, with each input data set including payload data and a timestamp related to collection of the payload data).[0040] [0042]).
However, Finkler does not explicitly disclose the claimed “determine whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period”.
database offsets using a time series database using measurements or events that are tracked, monitored, and aggregated over time, and include server metrics, application performance monitoring, network data, sensor data, events, clicks, and many other types of analytics data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the system of Finkler to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period in order to allow more data accuracy in the queries as well as improved network bandwidth.

As to claim 1, claim 1 is a method for performing the system of claim 20. It is rejected under the same rejection.

As to claim 2, discloses the method of Claim 1, further comprising: adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period (([0055], indexing thread(s) takes items from the queue, using adaptive synchronization to ensure high throughput without data being "stuck" in the queue if only a few records arrive).

 time period for which the offer is valid).

As to claim 4, the combination of Finkler and Yang discloses the invention as claimed. In addition, Finkler discloses the method of Claim 2, wherein the adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period comprises: removing a shard corresponding to a dimension of the plurality of dimensions having a low relative frequency within the plurality of queries over the time period (see [0068], a "drop table" utility removes the time series table and all auxiliary constructs as row types).

As to claim 5, the combination of Finkler and Yang discloses the invention as claimed. In addition, Finkler discloses the method of Claim 2, further comprising: ingesting time series data into the time series database according to the time series database schema (see [0004], [0015],, and [0040], processing the input data sets so that they would be smoothly ingested into time series database).


query throughput by the same factor, wherein the maximum number of queries per second on a single "query handling thread" is about 1000 queries per second).

As to claim 7, the combination of Finkler and Yang discloses the invention as claimed. In addition, Finkler discloses the method of Claim 6, wherein the analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period further comprises: ranking the plurality of dimensions according to the number of times each dimension is a predicate comprised within the plurality of queries over the time period to generate a dimension frequency order list (see [0098], time series are shipped in the order of the primary key lists, a correlation between time series augmentation and the containers established for the time series).

As to claim 11, claim 11 is a non-transitory computer readable storage medium having computer readable program code for executing the system of claim 20. It is rejected under the same rationale.


Allowable Subject Matter
Claims 8-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200167355 (involved in a local time-series database including a first one or more processors and a first one or more memories to store first computer-executable instructions. The local time-series database receives a first set of time-series data generated by client devices and is associated with one or more time series, stores first set of time-series data into a local storage tier, and generates a second set of time-series data derived from first set of time-series data if first instructions are executed. A remote time-series database has a second one or more processors and a second one or more memories to store second computer-executable instructions. The remote time-series database receives second set of time-series data from local time-series database via a public network that communicatively couples the local and remote time-series databases, and stores second set of time-series data into one or more remote storage tiers if second instructions are executed).
US 10884894 (involving in receive a dataset comprising time-series data, generate data segments, determine segment-parameters, determine distribution measures of the segments, train a parameter model to generate synthetic segment-parameters, train a distribution model to generate synthetic data-segments based on the distribution measures and segment parameters, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.








/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 5, 2021